DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Remark
This communication is considered fully responsive to the amendment filed on 01/28/2021.
Claims 1-20 are pending and are examined in this office action. 
Claim 8 have been amended.
No new claim has been added and no claim has been canceled.

. 
Response to Arguments
Applicant's arguments filed on 01/28/2021, have been fully considered but they are not persuasive.

Applicant argues that “Lee’s paragraph 0058 is not performed towards a node or cell that Lee’s mobile is already connected to, but towards a new node or cell” (See Applicant’s Remark, Page 9).


new” or “existing” connection.

Further, the Applicant admit in pages 9-10 that primary reference “Gao describes
dual connectivity (i.e., simultaneous connections to two network nodes), but simply does not discuss random access procedures. Lee does describe random access procedures.  As discussed in Lee's paragraph 0058,  the source eNB received from a "target eNB" to the wireless device. The wireless device then uses a random access procedure in an attempt to access a carrier of the target eNB” (REMARK Pages 9-10). 

While the claim broadly requires: 
“Initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node.”

The Examiner and the Applicant agrees that Lee describes random access procedures in an attempt to access a target eNB.  This corresponds to the claimed “second network node”.

Therefore Lee teaches the broad language recited by the claims, and the combination of Lee and GAO renders claim 1 obvious.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
claims 1-4, 7-11, 15-16, 18   are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 17-18, 20 of U.S. Patent No. 10,091,821 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7-11, 15-16, 18   of the instant application merely broaden the scope of claims 1-5, 9-12, 17-18, 20,  of U.S. Patent 10,091,821 B2 as shown below. Thus, the claims 1-4, 7-11, 15-16, 18   of the instant application are anticipated by the claims 1-5, 9-12, 17-18, 20,  of the U.S. Patent 10,091,821 B2 as mapped in below table. 

Current application’s claims: 16/126,747
US Patent No. 10,091,821 B2:


receiving, from a first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of a connection towards a second network node;

 applying the change in configuration towards the second network node in response to the radio resource configuration message; and 

Initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node.


 
1. A method performed in a wireless device for handling connectivity to two network nodes, the method comprising: 

receiving, from a first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of a connection towards a second network node;

applying the change in configuration towards the second network node in response to the radio resource configuration message; and 

initiating a contention based random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node, 
wherein said initiating comprises: transmitting a random access preamble;
receiving a random access response comprising a random access code from the second network node; and 

transmitting, to the second network node, a message comprising an identifier of the wireless device, the identifier comprising a Cell Radio Network Temporary Identifier (C-RNTI) assigned by the second network node.
2. The method of claim 1, comprising sending a message to the first network node, the message indicating that the change in configuration is completed.
2. The method of claim 1, comprising sending a message to the first network node, the message indicating that the change in configuration is completed.
3. The method of claim 1, comprising receiving, from the first network node, a message comprising information for initiating the random access procedure towards the second network node.
3. The method of claim 1, comprising receiving, from the first network node, a message comprising information for initiating the contention based random access procedure towards the second network node.
4. The method of claim 3, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node.
4. The method of claim 3, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node.
7. The method of claim 3, wherein the information is included in the radio resource configuration message.
 5. The method of claim 3, wherein the information is included in the radio resource configuration message.

 a transmitter; 
a receiver; and 
a processor configured to: 
receive, via the receiver, from a first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of a connection towards a second network node; 


apply the change in configuration towards the second network node in response to the radio resource configuration message; and 

Initiate a random access procedure towards the second network node responsive to applying the change in configuration by sending, via the transmitter, a random access message to the second network node, while maintaining connectivity with the first network node.
9. A wireless device for handling connectivity to two network nodes, the wireless device comprising
 a transmitter; 
a receiver; and 
a processor configured to:
 receive, via the receiver, from a first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of a connection towards a second network node; 

apply the change in configuration towards the second network node in response to the radio resource configuration message; and

 initiate a contention based random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node, 

by transmitting, via the transmitter, a random access preamble;

 receiving, via the receiver, a random access response comprising a random access code from the second network node; and

transmitting, via the transmitter, to the second network node, a message comprising an identifier of the wireless device, the identifier comprising a Cell Radio Network Temporary Identifier (C-RNTI) assigned by the second network node.
9. The wireless device of claim 8, wherein the processor is further configured to send a message, via the transmitter, to the first network node, the message indicating that the change in configuration is completed.
10. The wireless device of claim 9, wherein the processor is further configured to send a message, via the transmitter, to the first network node, the message indicating that the change in configuration is completed.
10. The wireless device of claim 8, wherein the processor is further configured to receive, via the receiver, from the first network node, a message comprising information for initiating the random access procedure towards the second network node.
11. The wireless device of claim 9, wherein the processor is further configured to receive, via the receiver, from the first network node, a message comprising information for initiating the contention based random access procedure towards the second network node.

12. The wireless device of claim 11, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node.
15. A method performed in a first network node, for managing connectivity of a wireless device to the first network node and a second network node, the method comprising: 

receiving, from the second network node, radio resource configuration information for a connection between the wireless device and the second network node; 

sending in response to and based on the radio resource configuration information received from the second network node, a radio resource configuration message to the wireless device, the radio resource configuration message indicating a change in configuration of a connection towards the second network node;

 transmitting, to the second network node, in response to the reception of the radio resource configuration information received from the second network node, information about a random access procedure to be invoked by the wireless device; and

 receiving a message from the wireless device, the message indicating that the change in configuration is complete.
   17. A method performed in a first network node, for managing connectivity of a wireless device to the first network node and a second network node, the method comprising: receiving, from the second network node, radio resource configuration information for a connection between the wireless device and the second network node, the radio configuration information comprising an identifier for the wireless device, the identifier including a Cell Radio Network Temporary Identifier (C-RNTI); sending in response to and based on the radio resource configuration information received from the second network node, a radio resource configuration message to the wireless device, the radio resource configuration message indicating a change in configuration of a connection towards the second network node and including the identifier for the wireless device; transmitting, to the second network node, in response to the reception of the radio resource configuration information received from the second network node, information about a contention based random access procedure to be invoked by the wireless device; and receiving a message from the wireless device, the message indicating that the change in configuration is complete.
16. The method of claim 15, comprising: sending a parameter change acknowledgement to the second network node, in response to the message indicating that the change in configuration. is complete.
18. The method of claim 17, comprising: sending a parameter change acknowledgement to the second network node, in response to the message indicating that the change in configuration. is complete.

17. The method of claim 15, wherein the random access procedure to be invoked is between the wireless device and the first network node.
19. The method of claim 17, wherein the contention based random access procedure to be invoked is between the wireless device and the first network node.

18. A first network node for managing connectivity of a wireless device to the first network node and a second network node, the first network node comprising

a radio transceiver; and 
a processor configured to: 

receive, via the network interface, from the second network node, radio resource configuration information for a connection between the wireless device and the second network node; 

send, via the radio transceiver, in response to and based on the radio resource configuration information received from the second network node, a radio resource configuration message to the wireless device, the radio resource configuration message indicating a change in configuration of a connection towards the second network node;

 transmit, via the network interface, to the second network node, in response to the reception of the radio resource configuration information, information about a random access procedure to be invoked by the wireless device; and

 receive, via the radio transceiver, a message from the wireless device, the message indicating that the change in configuration is complete.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (US Pub No. 20140355562 A1; hereinafter as “GAO”) in view of Lee et al. (US 20140011519 A1); hereinafter as “Lee”, which has PCT filed date April 3, 2012).

GAO discloses systems and methods for data offload in wireless networks (title), [0001]. See Fig. 6 and Fig. 13) 

With respect to independent claims: 
Regarding claim 1, GAO teaches A method (see fig. 6 and Fig. 13: method)  performed in a wireless device  (see Fig.13 UE, also in Fig. 9 UE 906) for handling connectivity to two network nodes (see Fig. 9 Micros-eNB and Small Cell eNB 904: two network nodes) (see in fig. 9 UE connected to both Macro-eNB 902 and Small Cell eNB 904 and communicate to both of them), the method comprising: receiving, from a first network node (see fig. 9: Macro-eNB 902), a radio resource configuration message (see fig. 9 element 912: Downlink RRC messages), the radio resource configuration message indicating a change in configuration of a connection towards a second network node (see Fig. 9 element 904: Small Cell eNB) (see Fig. 13 where in 1304, aforesaid the macro-eNB sends a RRCConnectionSetup message (aforesaid Downlink RRC messages) ) over SRB0 to the UE from to establish SRB1 for aforesaid small cell ENB; The physical layer ID of the small cell eNB may be added to the RRCConnectionSetup message. An example RRCConnectionSetup message is illustrated in Table 2: [[0070]); applying the change in configuration towards the second network node (see Fig. 9 element 904: Small Cell eNB, also Fig. 13 Small Cell eNB) in response to the radio resource configuration message (see fig. 13 element 1304 and 1306; data offload in a wireless network after receiving RRC message from Macro-eNB to apply to Small Cell eNB: [0069]-[0070]).

GAO, when teaching “applying the change in configuration towards the second network node in response to the radio resource configuration message”,   GAO appears silent on “initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node” which however had been known in the art at the time of instant application such as shown by Lee in “METHOD FOR TRANSMITTING LOCATION INFORMATION AND USER EQUIPMENT” (Title).

Lee, in the same field of endeavor, discloses: initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node (“The target eNB may generate a message used to perform handover, i.e. a handover message including an access stratum (AS) configuration to be used in the target cell(s). The source eNB transparently forwards the handover message received from the target eNB to the UE without modifying values/content in the handover message”… “After receiving the handover message, the UE attempts to access a carrier of the target cell (e.g. a carrier (also called a primary CC (PCC or PCell)) operating on a primary carrier frequency) through a random access procedure.” while random access procedure toward target cell/eNB is going on, aforesaid UE still stay connected to source eNB for certain time with source eNB:  [0058]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Lee to the system of GAO in order provide positioning information to a network at a user equipment in a wireless communication system (Lee, [0009]). The motivation would be to improve and enhance   network that can easily discern coverage of a specific cell (Lee, [0018]). 

Regarding claim 8, GAO teaches A wireless device (see Fig.13 UE, also in Fig. 9 UE 906)  for handling connectivity to two network nodes (see Fig. 9 Micros-eNB and Small Cell eNB 904: two network nodes) (see in fig. 9 UE connected to both Macro-eNB 902 and Small Cell eNB 904 and communicate to both of them), the wireless device  (see Fig.13 UE, also in Fig. 9 UE 906)  a transmitter (aforesaid UE must have a transmitter; see fig. 3: transmitter: [0036] ); a receiver (aforesaid UE must have a receiver; fig. 3: receiver: [0036]);; and a processor  (aforesaid UE must have a processor; see fig. 3: processor: [0035]-[0036]); configured to: receive, via the receiver, from a first network node (see fig. 9: Macro-eNB 902), a radio resource configuration message (see fig. 9 element 912: Downlink RRC messages), the radio (see Fig. 9 element 904: Small Cell eNB) (see Fig. 13 where in 1304, aforesaid the macro-eNB sends a RRCConnectionSetup message (aforesaid Downlink RRC messages) ) over SRB0 to the UE from to establish SRB1 for aforesaid small cell ENB; The physical layer ID of the small cell eNB may be added to the RRCConnectionSetup message. An example RRCConnectionSetup message is illustrated in Table 2: [[0070]); apply the change in configuration towards the second network node (see Fig. 9 element 904: Small Cell eNB, also Fig. 13 Small Cell eNB) in response to the radio resource configuration message (see fig. 13 element 1304 and 1306; data offload in a wireless network after receiving RRC message from Macro-eNB to apply to Small Cell eNB: [0069]-[0070]).

GAO, when teaching “applying the change in configuration towards the second network node in response to the radio resource configuration message”,   GAO appears silent on “initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node,” which however had been known in the art at the time of instant application such as shown by Lee in “METHOD FOR TRANSMITTING LOCATION INFORMATION AND USER EQUIPMENT” (Title).

Lee, in the same field of endeavor, discloses: initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node (“The target eNB may generate a message used to perform handover, i.e. a handover message including an access stratum (AS) configuration to be used in the target cell(s). The source eNB transparently forwards the handover message received from the target eNB to the UE without modifying values/content in the handover message”… “After receiving the handover message, the UE attempts to access a carrier of the target cell (e.g. a carrier (also called a primary CC (PCC or PCell)) operating on a primary carrier frequency) through a random access procedure.” while random access procedure toward target cell/eNB is going on, aforesaid UE still stay connected to source eNB for certain time with source eNB:  [0058]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Lee to the system of GAO in order provide positioning information to a network at a user equipment in a wireless communication system (Lee, [0009]). The motivation would be to improve and enhance   network that can easily discern coverage of a specific cell (Lee, [0018]). 

Regarding claim 15, GAO teaches a method (see fig. 4 and Fig. 13: method) performed in a first network node (see fig. 4: Macro-eNB 402), for managing connectivity of a wireless device (see fig. 4: UE 406), to the first network node (see fig. 4: Macro-eNB 402), and a second network node (see fig. 4: Small Cell eNB 404), the method comprising: receiving, from the second network node (see fig. 4: Small Cell eNB 404), radio resource configuration information for a connection between the wireless device and the second network node ((see fig. 4: Small Cell eNB 404) (See Fig. 4: RRC messages to the UE from Small Cell eNB 404 through Macor-eNB 402 to UE; small cell related RRC messages may be relayed by macro-eNB to the UE: [0038] lines 2-3); sending in response to and based on the radio resource configuration information received from the second network node (see fig. 4: Small Cell eNB 404), a radio resource configuration message to the wireless device (see fig. 4: UE 406),  the radio resource configuration message indicating a change in configuration of a connection towards the second network node (Small cell related RRC messages (both uplink and downlink) are communicated between the UE and the small cell eNB via the macro-eNB: [0048] lines 4-6; The RRM function may handle the resource allocation, radio bearer management, admission control, etc: [0038] last two lines; Part or all of the UE's data traffic are offloaded from the macro-eNB 402 to the small cell eNB 404. The offloaded data is communicated to the UE 406 via the second wireless link 412 between the small cell eNB and the UE. The radio resource control and management for the UE 406 are performed independently in the small cell eNB 404 and the macro-eNB 402: [0040] lines 1-5).

GAO, when teaching “the radio resource configuration message indicating a change in configuration of a connection towards the second network node”,   GAO appears silent on “transmitting, to the second network node, in response to the reception of the radio resource configuration information received from the second network node, information about a random access procedure to be invoked by the wireless device: and receiving a message from the wireless device, the message indicating that the change in configuration is complete,” which however had been known in the art at the time of instant application such as shown by Lee in “METHOD FOR TRANSMITTING LOCATION INFORMATION AND USER EQUIPMENT” (Title).

Lee, in the same field of endeavor, discloses: transmitting, to the second network node, in response to the reception of the radio resource configuration information received from the second network node, information about a random access procedure to be invoked by the wireless device (“The target eNB may generate a message used to perform handover, i.e. a handover message including an access stratum (AS) configuration to be used in the target cell(s). The source eNB transparently forwards the handover message received from the target eNB to the UE without modifying values/content in the handover message”… “After receiving the handover message, the UE attempts to access a carrier of the target cell (e.g. a carrier (also called a primary CC (PCC or PCell)) operating on a primary carrier frequency) through a random access procedure.”: [0058] and receiving a message from the wireless device, the message indicating that the change in configuration is complete (Upon successful completion of the handover, the UE sends a message used to confirm handover: [0058]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Lee to the system of GAO in order provide positioning information to a network at a  (Lee, [0009]). The motivation would be to improve and enhance   network that can easily discern coverage of a specific cell (Lee, [0018]). 

Regarding claim 18, GAO teaches A first network node (see fig. 9: Macro-eNB 902) for managing connectivity of a wireless device (see Fig.13 UE, also in Fig. 9 UE 906)  to the first network node and a second network node (see Fig. 9 element 904: Small Cell eNB) (see Fig. 13 where in 1304, aforesaid the macro-eNB sends a RRCConnectionSetup message (aforesaid Downlink RRC messages) ) over SRB0 to the UE from to establish SRB1 for aforesaid small cell ENB; The physical layer ID of the small cell eNB may be added to the RRCConnectionSetup message. An example RRCConnectionSetup message is illustrated in Table 2: [[0070]), the first network node (see fig. 9: Macro-eNB 902) comprising: 
A network interface (see fig. 2: wired communication sybsystem: [0034]); 
a radio transceiver (wireless communication subsystem 206: [0034]) ; and a processor (The processing module 202 includes one or more processing components (alternatively referred to as "processors" or "central processing units" (CPUs)) operable to execute instructions related to one or more of the processes, steps, or actions described in connection with one or more of the embodiments disclosed herein: [0034]). The rest of the claim is interpreted and rejected for the same reason as set forth in claim 15 above.

With respect to dependent claims: 
Regarding claims 2 and 9, the combination of GAO and Lee, specifically,  GAO teaches, comprising sending a message to the first network node, the message indicating that the change in configuration is completed (The UE may send any RRC response messages only to the macro-eNB. For RRC responses relevant to the small cell, the macro-eNB may relay the responses to the small cell eNB: [0046]). 

Regarding claims 3 and 10 , the combination of GAO and Lee, specifically,  GAO teaches, comprising receiving, from the first network node, a message comprising information for initiating the random access procedure towards the second network node ( see Table 2: PhysCellID of the second network node to initial access to Small Cell eNB: PhysCellID-small Cell). 

Regarding claims 4 and 11, the combination of GAO and Lee, specifically, GAO teaches, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node (see table 4: C-RNTI of PhysCellSmallCell). 

Regarding claims 5 and 12 , the combination of GAO and Lee, specifically,  GAO teaches, wherein the random access procedure comprises a contention free random access (RRC messages associated with the macro-cell may be delivered directly between the macro-eNB and the UE: [0050]) and the initiating the random access procedure comprises: establishing downlink synchronization towards the second network node (see Fig.3 element 308: establish a second wireless link over the second wireless network between the mobile device and a second network device using the preregistration information at block 308: [0070]); and transmitting the received information to the second network node (The mobile device 210 includes the second radio module 104 operative to establish the second wireless link 212b over the second wireless network 206b with the second network device 208b: [0047] last few lines; see Fig. 2 mobile Device communicates with second Network Device 208). 

Regarding claims 6 and 13, the combination of GAO and Lee, specifically, GAO teaches, comprising monitoring a response from the second network node (RRC responses to the small cell: [0050]). 

Regarding claims 7 and 14, the combination of GAO and Lee, specifically, GAO teaches, wherein the information is included in the radio resource configuration message (See table 2: RRCConnectionSetup message). 

Regarding claims 16 and 19, the combination of GAO and Lee, specifically, Lee teaches comprising: sending a parameter change acknowledgement to the second network node, in response to the message indicating that the change in configuration. Is complete (Upon successful completion of the handover, the UE sends a message used to confirm handover. In the event of handover failure, the source eNB and the UE keep some context (e.g. cell (C)-RNTI) for some time to enable return of the UE to a cell of the source eNB: [0058]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Lee to the system of GAO in order provide positioning information to a network at a user equipment in a wireless communication system (Lee, [0009]). The motivation would be to improve and enhance   network that can easily discern coverage of a specific cell (Lee, [0018]). 


Regarding claim 17 and 20, the combination of GAO and Lee, specifically, Lee teaches, wherein the random access procedure to be invoked is between the wireless device and the first network node ([0057]-[0058]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Lee to the system of GAO in order provide positioning information to a network at a user equipment in a wireless communication system (Lee, [0009]). The motivation would be to improve and enhance   network that can easily discern coverage of a specific cell (Lee, [0018]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466